DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.

Priority
Acknowledgement is made of applicant’s claim priority for foreign application SE2050342-1 filed on 03/27/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
	The information disclosure statements submitted on 02/16/2021 and 07/21/2021 are being considered by the examiner.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 17 cite the phrase “a final delivery area at or near the designated location”. The term “near” is not further defined at any point in the disclosure to represent a objectively measurable  criteria and as such, is directed to a relative term of measurement. In addition, the term near is also subjective as different person may have a difference in opinion regarding the standard for nearness. 
These limitations will be examined as best understood. Examiner suggest rephrasing the language to avoid “near” completely.
Claims 2-16 and 18-20 are also rejected under 35 U.S.C. 112(b) for being dependent of rejected claims 1 and 17.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doherty et al. (US2018/0121876 A1).

Regarding claim 1, 
Doherty discloses: “A method of delivering a payload by an unmanned aerial vehicle (UAV)” (see at least [0001] “a system and method for specifying a delivery path for an unmanned aerial vehicle delivery”) 
“said method comprising: obtaining a designated location for delivery of the payload” (see at least Fig.7, [0003], [0035-0037] “Aspects include receiving, from a delivery recipient, one or more delivery locations for a delivery of a package”)
“obtaining at least one payload vulnerability index for the payload” (see at least [0040] “characteristics of the package can include one or more of a size of the package, a weather resistance of the package, and a value of the package”);
“obtaining a pick-up time indicative of a time point when the payload is expected to be retrieved by a recipient” (see at least [0041] “a delivery window time preference”);
“selecting a final delivery area at or near the designated location as a function of the at least one payload vulnerability index and the pick-up time” (see at least [0037] “the delivery preferences can include correlations between the one or more delivery locations and one or more of a weather condition at a time of the delivery, a location of the delivery recipient at a time of the delivery, a time of the delivery, and one or more characteristics of the package.”)
and “operating the UAV to deliver the payload to the final delivery area” (see at least [0040] “the package can be delivered to the delivery location along the delivery path by the drone”).

Regarding claim 2, 
Doherty discloses: “The method of claim 1, wherein the at least one payload vulnerability index represents one or more of a monetary value, a temperature sensitivity, an acceptable range of storage temperatures, a moisture sensitivity, or a wind sensitivity” (see at least [0040] “…the one or more characteristics of the package can include one or more of a size of the package, a weather resistance of the package, and a value of the package.”).

Regarding claim 16,
Doherty discloses: “A control system comprising logic (see at least Fig. 2) configured to perform the method of claim 1” (see at least Fig. 5 and Fig. 6).

    PNG
    media_image1.png
    554
    636
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    457
    534
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    420
    520
    media_image3.png
    Greyscale




Regarding claim 17,
Doherty discloses: “An unmanned aerial vehicle (see Fig. 1), configured to perform operations comprising: obtain a designated location for delivery of a payload” (see at least Fig. 5, [0035] “The method 400 includes receiving, from a delivery recipient, one or more delivery locations for a delivery of a package, as shown at block 402”);
“obtain at least one payload vulnerability index for the payload” (see at least [0040] “the one or more characteristics of the package can include one or more of a size of the package, a weather resistance of the package, and a value of the package.”);
“obtain a pick-up time indicative of a time point when the payload is expected to be retrieved by a recipient” (see at least Fig. 7, [0041] “a delivery window time preference 522”);
“select a final delivery area at or near the designated location as a function of the at least one payload vulnerability index and the pick-up time” (see at least [0037] “the delivery preferences can include correlations between the one or more delivery locations and one or more of a weather condition at a time of the delivery, a location of the delivery recipient at a time of the delivery, a time of the delivery, and one or more characteristics of the package.” and [0040] “the delivery location can be further determined based on a weather condition at a time of the delivery, a location of the delivery recipient at a time of the delivery and a time of the delivery”); 
and “deliver the payload to the final delivery area” (see at least [0040] “the package can be delivered to the delivery location along the delivery path by the drone”).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al. (US 2018/0121876A1) in view of McMillian et al (US 2018/0290764) further in view of Anderson et al. (US 2018/0364714). 

Regarding claim 3,
Doherty teaches all the limitations of claim 1 as discussed above. Doherty does not explicitly teach: 
wherein said selecting comprises: predicting an environmental condition in a set of candidate delivery areas, which are located within proximity of the designated location, the environmental condition being predicted for a residence time period that extends from an estimated delivery time to the pick- up time 
and selecting the final delivery area among the set of candidate delivery areas as a function of the predicted environmental condition and the at least one payload vulnerability index.

Regarding limitation a.
However, McMillian discloses limitation a. See at least the following: “Subsequently, sensor 122A can detect a hazardous condition in the vicinity of drone landing platform 120A (e.g., high winds, fallen tree branch, people in the area, etc.” (see at least [0035]) and 
“system management device 110 can recognize the hazard and send a signal to the drone 110 to advise the drone of the hazard, alter route instructions for the drone…  reroute the drone to another landing platform (e.g., drone landing platform 120B), … and/or any other suitable action.” (see at least [0035]) and
“As another example, the system management device 110 can predict future hazards based on patterns of past hazards. In this way, the PAGR-DIGS module can be operable to alert a drone of predicted future hazards.” (see at least [0045]) and
“The package storage receptacle can be operable to receive a package from a drone that has landed on the drone landing platform. A verification system can be operable to identify a user and provide the user access to the package.” (see at least [0027]).

As noted above, McMillian teaches monitoring future environmental condition (i.e., predicting) for platforms 120A and 120B and such monitoring is performed for a period of time between drone in vicinity of 120A (an estimated delivery time) to landing time (estimated delivery time to the pick-up); then as a result of monitoring, 120B is selected as the preferred final delivery location. Examiner notes that the pick-up time merely needs to be “indicative” of time of retrieval, which can be broadly interpreted as landing time of the package.

It would have been obvious to one having ordinary skill in the art at before the effective filing date of the instant application to modify the correlations between the one or more delivery locations and one or more of a weather condition at a time of the delivery as taught by Doherty using the predict future hazards based on the patterns of past hazards method as taught by McMillian in order to better predict future hazards and improve prediction of local conditions during the time between delivery of the package and recipient retrieval of a package, which would result in a safer delivery of package (McMillian, 0014).

Regarding limitation b.
Doherty/McMillian still does not explicitly disclose limitation b.
However, Anderson discloses limitation b. See at least: “A storage location (also sometimes herein referred to as a “protected location”) is any that: (i) is sized and shaped to be capable of accommodating an associated object; (ii) is accessible to be entered by the object when being transported by drones; and (iii) is reasonably likely to protect the object from undue wear or damage due to weather conditions likely to be encountered in vicinity of the object's originating location.” (see at least [0011]). In addition, see 0023 and 0025, “… a breakability score fore the registered object includes … a damaging weather event”, and “Responsive to a determination that a registered object requires protection … deploys drones to relocate …” 
	As shown, Anderson teaches considering both predicted environmental condition (weather condition) and payload vulnerability (breakability of registered object) when deciding suitable storage location of an object.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the selecting candidate delivery areas as taught by Doherty with selecting of a protected location as taught by Anderson in order to protect a package from undue wear or damage due to predicted weather conditions (Anderson: 0016, 0020).

Regarding claim 4, 
The combination of Doherty, McMillian and Anderson teaches all of the limitations of claim 3 as discussed above. Doherty/McMillian does not explicitly disclose “wherein the environmental condition comprises at least one of an exposure to sunlight, an exposure to moisture, and an exposure to wind”; but Anderson teaches the limitation (see at least Anderson [0028] wherein “current and future weather conditions includes information on an estimated start and end time of a weather condition, ambient air temperature, type of precipitation, rate of precipitation, expected accumulation, wind speed”).
The rationale to combine Anderson with Doherty/McMillian would persist from claim 3.

Regarding claim 5, 
The combination of Doherty, McMillian and Anderson teaches all of the limitations of claim 3 as discussed above. Doherty does not, but McMillianteaches “wherein the environmental condition is predicted based on a three-dimensional model of a region surrounding the designated location and weather data for the region in the residence time period.” (see at least [0044] wherein “The sensors 122 can be a component of a PAGR-DIGS (Drone Information and Guidance System), which can provide environmental information, such as wind speed and direction, as well as simultaneous localization and mapping (SLAM) guidance to UAV drones during the line of sight portion of its flight. Guidance information may be provided by lidar, vision, Ultra-Wide Band (UWB), and/or other suitable technology. These technologies may be provided as a single lower-cost device, or may be embedded about the perimeter of a larger appliance to provide a 360-degree field of view, including 3D depth information.”).
The rationales to combine McMillian with Doherty would persist from claim 3.

Regarding claim 6,
The combination of Doherty, McMillian and Anderson teaches all of the limitations of claim 3 as discussed above. Doherty/McMillian does not but Anderson teaches “wherein the environmental condition is predicted based on sensor data from a sensor device on the UAV, or on another UAV” (see at least [0013] wherein “In one embodiment, drone 108 may represent a plurality of different autonomous robotic vehicles including ground and aerial varieties. In one embodiment, drone 108 includes weather sensors for measuring local weather conditions. For example, where drone 108 includes weather sensors, drone 108 records atmospheric pressure, temperature and humidity to memory in drone control agent 114 for transmission to command center 102.”).
The rationale to combine Anderson would persist from claim 3.

Regarding claim 7, 
The combination of Doherty, McMillian and Anderson teaches all of the limitations of claim 6 as discussed above. Doherty/McMillian does not but Anderson teaches “wherein the sensor data comprises at least one two- dimensional representation taken in proximity of the designated location” (see at least [0026] wherein “Drone control program 104 identifies the registered object at the originating location (210). In one embodiment, drone control program 104 analyzes image information captured through camera 110 on a drone 108 with one or more images”).
The rationale to combine Anderson would persist from claim 3.

Regarding claim 8, 
The combination of Doherty, McMillian and Anderson teaches all of the limitations of claim 3 as discussed above. Doherty also teaches “wherein the final delivery area is further selected based on input data which is supplied by the recipient and indicative of at least one candidate area in the set of candidate delivery areas” (see at least Fig. 5, [0035] wherein “The method 400 includes receiving, from a delivery recipient, one or more delivery locations for a delivery of a package”).

Regarding claim 9, 
The combination of Doherty, McMillian and Anderson teaches all of the limitations of claim 3 as discussed above. Doherty also teaches “wherein the input data comprises one or more of a photographic reproduction and a textual description” (see at least Fig. 4, Fig. 7 and [0035] wherein “In one embodiment, the delivery locations can be provided by the delivery recipient marking the delivery locations on a map using a user interface, such as the one shown in FIG. 4”).

Regarding claim 18,
Doherty teaches all the limitations of claim 17 as discussed above. Doherty does not explicitly teach: 
predict an environmental condition in a set of candidate delivery areas, which are located within proximity of the designated location, the environmental condition being predicted for a residence time period that extends from an estimated delivery time to the pick- up time; 
and selecting the final delivery area among the set of candidate delivery areas as a function of the predicted environmental condition and the at least one payload vulnerability index.

Regarding limitation a.
However, McMillian teaches limitation a. See at least “Subsequently, sensor 122A can detect a hazardous condition in the vicinity of drone landing platform 120A (e.g., high winds, fallen tree branch, people in the area, etc.” and 
“system management device 110 can recognize the hazard and send a signal to the drone 110 to advise the drone of the hazard, alter route instructions for the drone…  reroute the drone to another landing platform (e.g., drone landing platform 120B)… and/or any other suitable action.” (see at least [0035]) and
“As another example, the system management device 110 can predict future hazards based on patterns of past hazards. In this way, the PAGR-DIGS module can be operable to alert a drone of predicted future hazards.” (see at least [0045]) and
“The package storage receptacle can be operable to receive a package from a drone that has landed on the drone landing platform. A verification system can be operable to identify a user and provide the user access to the package.” (see at least [0027]).

As noted above, McMillian teaches monitoring future environmental condition (i.e., predicting) for platforms 120A and 120B and such monitoring is performed for a period of time between drone in vicinity of 120A (an estimated delivery time) to landing time (estimated delivery time to the pick-up); then as a result of monitoring, 120B is selected as the preferred final delivery location. Examiner notes that the pick-up time merely needs to be “indicative” of time of retrieval, which can be broadly interpreted as landing time of the package.

It would have been obvious to one having ordinary skill in the art at before the effective filing date of the instant application to modify the correlations between the one or more delivery locations and one or more of a weather condition at a time of the delivery as taught by Doherty using the predict future hazards based on the patterns of past hazards method as taught by McMillian in order to better predict future hazards and improve prediction of local conditions during the time between delivery of the package and recipient retrieval of a package, which would result in a safer delivery of package (McMillian, 0014)..

Regarding limitation b.
However, Anderson discloses “A storage location (also sometimes herein referred to as a “protected location”) is any that: (i) is sized and shaped to be capable of accommodating an associated object; (ii) is accessible to be entered by the object when being transported by drones; and (iii) is reasonably likely to protect the object from undue wear or damage due to weather conditions likely to be encountered in vicinity of the object's originating location.” (see at least [0011]).

As shown, Anderson teaches considering both predicted environmental condition (weather condition) and payload vulnerability (breakability of registered object) when deciding suitable storage location of an object.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the selecting candidate delivery areas as taught by Doherty with selecting of a protected location as taught by Anderson in order to protect a package from undue wear or damage due to predicted weather conditions (Anderson: 0016, 0020).

Regarding claim 19,
The combination of Doherty, McMillian and Anderson teaches all the limitations of claim 18 as discussed above. Doherty/McMillian does not but Anderson teaches “The unmanned aerial vehicle of claim 18, which is further configured to predict the environmental condition based on sensor data from a sensor device on the unmanned aerial vehicle, or on another unmanned aerial vehicle.” (see at least Anderson [0013] wherein “drone 108 includes weather sensors for measuring local weather conditions.”).
The rationale to combine would persist from claim 17.


Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable Doherty et al. (US 2018/0121876 A1) in view of Foggia et al. (US 2020/0207474 A1).

Regarding claim 10,
Doherty teaches all the limitations as discussed in claim 1 above. Doherty does not teach “further comprising: operating an imaging device on the UAV to capture at least one image of the final delivery area in accordance with at least one image criterion.”
Foggia teaches “Example process 500 begins at step 502 with receiving, from an image capture device 112 coupled to a UAV 100, images of the physical environment at a designated delivery location 220.” (see at least [0100] and Fig. 5: step 502) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of delivering a payload by a UAV as taught by Doherty with the image capture of the designated delivery location method as taught by Foggia in order to ensure the payload is delivered to an appropriate user selected delivery surface (Foggia: 0157).

Regarding claim 11,
The combination of Doherty and Foggia teaches all the limitations of claim 10 as discussed above. Doherty does not but  Foggia discloses “wherein the at least one image criterion is indicative of one or more objectively identifiable characteristics to be included in the at least one image.” (see at least [0103] and Fig. 5: step 508 wherein “At step 508, the displayed image and the user selected portion are processed to identify a particular physical object in the physical environment that corresponds to the user selection. This step may involve use of one or more computer vision models, for example to detect features in the captured images and recognize objects corresponding to the detected features.”).
The rationale to combine would persist form claim 10

Regarding claim 12,
The combination of Doherty and Foggia teaches all the limitations of claim 10 as discussed above. Doherty does not but Foggia  also teaches “The method of claim 10, further comprising: providing the at least one image for display to the recipient in real time or substantially in real time.” (see at least Foggia [0144] wherein “In some embodiments a remote human user monitoring a video feed from the image capture device 112 may determine that payload 150 is contact with the delivery surface”).
The rationale to combine would persist form claim 10


Regarding claim 13,
The combination of Doherty and Foggia teaches all the limitations of claim 10 as discussed above. Doherty does not but Foggia also teaches “The method of claim 10, further comprising: enabling external control, for the recipient, of at least one of the imaging device or a flight controller of the UAV while providing the at least one image for display in real time.” (see at least Foggia [0212] wherein “For example, a human pilot 1040a may manually select the delivery surface 1030a by touching a region of the display screen 1082a (shown in detail 1080a) that is displaying a video feed from a downward facing image capture device mounted to the aircraft 1000a (e.g., similar to the process described with respect to FIG. 5). Once the delivery surface 1030a is selected, control of the aircraft 1000a may be handed over to a flight controller” see also 0089-0090 regarding receiving input from other user such as remote pilot or receiver). Examiner further note s that the limitation is an intended use as it merely includes “enabling” a function without actually performing the function. 
The rationale to combine would persist form claim 10


Regarding claim 14,
The combination of Doherty and Foggia teaches all the limitations of claim 10 as discussed above. Doherty does not but Foggia also teaches “The method of claim 10, further comprising: operating the UAV to capture images of the final delivery area, while moving at least one of the UAV and the imaging device, until the at least one image is deemed to match a predefined image.” (see at least Foggia [0083] wherein “As will be described, a flight controller may generate control data comprising one or more control commands configured to cause a UAV to adjust position and/or orientation based at least in part on images received from a downward facing image capture device 112.” and “This enables matches to be made between the real-time output from the computer vision technologies deployed by the UAV and surfaces of candidate delivery surfaces 230 that correspond to specified delivery locations 220”).
The rationale to combine would persist form claim 10


Regarding claim 15, 
The combination of Doherty and Foggia teaches all the limitations of claim 10 as discussed above. Doherty does not but Foggia also teaches “The method of claim 10, wherein the at least one image is captured after delivery of the payload to the final delivery area to include the payload” (see at least Foggia [0085] wherein “For example, the image capture device 112 may take one or more images of a person receiving a package, or the package as-delivered.”)
The rationale to combine would persist form claim 10


Regarding claim 20,
Doherty teaches all the limitations of claim 17 as discussed above. Doherty fails to teach “The unmanned aerial vehicle of claim 17, which is further configured to operate an imaging device on the unmanned aerial vehicle to capture at least one image of the final delivery area in accordance with at least one image criterion.”
Foggia teaches “Example process 500 begins at step 502 with receiving, from an image capture device 112 coupled to a UAV 100, images of the physical environment at a designated delivery location 220.” (see at least [0100] and Fig. 5: step 502) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of delivering a payload by a UAV as taught by Doherty with the image capture of the designated delivery location method as taught by Foggia in order to ensure the payload is delivered to an appropriate user selected delivery surface (Foggia: 0157).

Please Note:
Prior arts pertinent but not relied upon for rejection is listed below:
Prager: 20190340569 teaches using UAV to make delivery of temperature sensitive item
Reinhardt: 10909492 teaches a system of delivery item based on travel time where travel time includes a porch time for the item between delivery and retrieval. 
Praet (Praet, Stiene, and David Martens. "Efficient parcel delivery by predicting customers’ locations." Decision Sciences 51.5 (2020): 1202-1231.) teaches  making deliveries to delivery item to user’s current location.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J SCHULER whose telephone number is (571)272-4655. The examiner can normally be reached M-F 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGE CHEN can be reached on (571)270-5499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD J SCHULER/Examiner, Art Unit 4187                                                                                                                                                                                                        /GEORGE CHEN/Supervisory Patent Examiner, Art Unit 4187